Exhibit 10.41

AMENDMENT NUMBER ONE

TO THE FOSSIL, INC.

1993 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

THIS AMENDMENT TO THE FOSSIL, INC. 1993 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
(this “Amendment”), dated as of December 19, 2007, is made and entered into by
Fossil, Inc., a Delaware corporation (the “Company”).  Terms used in this
Amendment with initial capital letters that are not otherwise defined herein
shall have the meanings ascribed to such terms in the Fossil, Inc. 1993
Non-employee Director Stock Option Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Section 3 of the Plan provides that on the first day of January of each
calendar year, each Nonemployee Director shall be granted options to purchase
3,000 shares of Common Stock; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) desires to amend
the Plan to increase to 4,000 the number of shares of Common Stock underlying
the options that are automatically granted to Nonemployee Directors under the
Plan; and

 

WHEREAS, the Board has reviewed, approved and adopted this Amendment as
described above;

 

NOW, THEREFORE, the Company hereby amends the Plan as follows:

 

1.             Section 3 of the Plan is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:

 

“3.           Designation of Participants; Automatic Grant of Options.  Each
director of the Company who is not an employee of the Company or any Subsidiary
(as hereinafter defined) of the Company (any such director being hereinafter
referred to as a “Nonemployee Director”) shall be granted Options as described
hereunder.  Each individual who becomes a Nonemployee Director after the
Effective Date shall automatically be granted Options to purchase 5,000 shares
of Common Stock (subject to adjustment as provided in Paragraph 10) on the date
such person first becomes a Nonemployee Director.  Furthermore, as of the first
day of January of each calendar year commencing with January 1, 2008, each
Nonemployee Director shall automatically be granted Options to purchase an
additional 4,000 shares of Common Stock (subject to adjustment as provided in
Paragraph 10) on such date, so long as such individual is then serving as a
Nonemployee Director.  Notwithstanding the foregoing, in the case of any grant
of Options made on a date subsequent to the Effective Date, such grant shall
only be made if the number of shares subject to future grant under this Plan is
sufficient to make all automatic grants required to be made pursuant to this
Plan on such date of grant.  As used herein, the term “Subsidiary” of the
Company shall mean any corporation of which the Company directly or indirectly
owns shares representing more than 50% of the voting power of all classes or
series of capital stock of such corporation which have the right to vote
generally on matters submitted to a vote of the stockholders of such
corporation.”

 

2.             Except as expressly amended by this Amendment, the Plan shall
continue in full force and effect in accordance with the provisions thereof.

 

* * * * *

 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

FOSSIL, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------